DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 MAR 2022 has been entered.

Response to Amendment
Examiner notes the amendment filed 21 MAR 2022.  The amendment has been entered.
Claims 12, 14-16 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 30 OCT 2019.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-8, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lindner ‘234 (U.S. Patent 4,389,234).
Claim 1 - Lindner ‘234 discloses a coating apparatus (Figure 8, Column 5 Line 58 - Column 7 Line 41) for applying a coating on glass containers (Column 5 Lines 64-65) with a coating chemical compound (Column 7 Lines 42-44) comprising:
a housing (Column 5 Line 66, hood 110) with a coating tunnel (Column 6 line 25-27, space inside inner wall is the conveyance tunnel),
a conveyer belt (Column 5 Line 63) moving the containers through the coating tunnel from an inlet to an outlet of the said coating tunnel (Column 5 Lines 62-65),
a conduit in the form of tubes and pipes to transport carrier gas (Column 5 Lines 18-20, line 16 where air and coating compound are conveyed; Column 10 Lines 13-32, three separate lines in loops A, B, C for conveying air and coating compound, said lines comprised of T-connections and appropriate conduits)
one primary loop (Column 9 Lines 54-65, three loops; innermost loop A may arbitrarily be designated as the primary loop as it has the highest concentration of coating compound), and
a separator which is a separate piece separate from said conduit and having a "T" or "Y" like form (Column 10 Lines 13-21, T-connections used in the direction of airflow both for entry into and exit from the blowers; the T-connections are disclosed as discrete elements from “appropriate conduits” and are therefore held as distinct components separate from other conduit elements; upon exit from the T-connections and attached piping, intermingling jets are formed that emanate from and pass into piping which further controls the flow of the gas) configured and oriented to receive a single flow of carrier gas flow mixed with air and loaded with coating chemical compound coming from the coating tunnel (Column 10 Lines 13-21, the T-connections that exhaust gas from the blower take a single gas stream from the blowers and split it into two discrete gas streams; the gas streams are a combination of carrier gas, air, and coating compound as these elements intermix in the coating tunnel and exit as a composite gas stream, which then passes through the blower and into the T-connection for exhaust.  With regards to blower C in Figure 9, the piping from which comprises the two outermost gas streams in Figure 9, the T-connection downstream of blower 316 separates the gas stream into (1) a loop that enters and exits the coating tunnel at the upstream entrance, the gas being otherwise contained by piping; this loop is commensurate with the recycle loop as claimed; and (2) a loop that enters and exits the coating tunnel at the downstream exit, the gas being otherwise contained by piping; this loop is commensurate with the return loop as claimed.  See also Column 9 Lines 40-53; the jets of gas in the coating chamber intermix with each other; therefore any compound introduced in loop A migrates through the loops to loops B and C.) and to separate and direct said single flow of gas flow into at least two distinctive non-overlapping flows (previous citation and analysis; Examiner notes that the flow of gas inside the piping is constrained and is not overlapping with other flows while in the piping and is expressly divided into two branches) having different directions relative to the movement of the containers on the conveyor belt (Figure 9; with regards to the gas flows exiting the T connector downstream of blower C, the T connector splits the stream into a stream that initially moves up and away from the conveyor and a stream that initially moves down and towards the conveyor; up and down are different directions and both of these directions are perpendicular to, and therefore also different from, the direction of movement of containers on the conveyor belt.), wherein the separator separates the carrier gas flow loaded with the coating compound in one first part of the carrier gas loaded with the coating chemical compound in a first circuit called return loop and the other part of the carrier gas loaded with the coating chemical compound in another second circuit called recycle loop going to the inlet of the coating tunnel (return and recycle loops defined previously).  
Claim 3 – Lindner ‘234 discloses the coating apparatus according to claim 1 comprising additionally an air inlet in proximity to the outlet of the coating tunnel (Column 9 Lines 17-20; Column 9 Lines 6-9 disclose that the commensurate blowers in loop A introduce air into the coating chamber; as such, the blowers identified in loop C constitute air inlets at least by virtue of propelling the separated contents of loop A; blower 226 is in proximity to the outlet of the coating apparatus).  
Claim 4 – Lindner ‘234 discloses the coating apparatus according to claim 1 wherein the separator is not part of the primary loop (with reference to Figure 9, the T-connector downstream of blower C is not part of loop A; loop A is arbitrarily designated as the primary loop as discussed above).  
Claim 5 – Lindner ‘234 discloses the coating apparatus according to claim 1, wherein each loop comprises at least one jet slot and receiver slot (Column 9 Lines 2 – 53).  
Claim 6 – Lindner ‘234 discloses the coating apparatus according to claim 1, wherein the return loop goes from the separator to a far side of the coating tunnel and the carrier gas loaded with the coating chemical compound is reintroduced into the coating tunnel through a jet slot (Figure 9 and Columns 9 Lines 2-53).  
Claim 7 – Lindner ‘234 discloses the coating apparatus according to claim 1, wherein recycle loop goes from the separator of the coating apparatus to a proximity of entry of inlet of the coating apparatus (Figure 9 and Column 9 Lines 2-53, gas that reaches loop C is recirculated to near the entry of the coating apparatus as depicted in Figure 9).  
Claim 8 – Lindner ‘234 discloses the coating apparatus according to claim 1, wherein recycle loop goes from the separator of the coating apparatus to a proximity of entry or inlet of the coating apparatus with a perpendicular introduction in view of the movement of the containers on the conveyer belt (Figure 9 and Column 9 Lines 2-53; as shown in Figure 9, gas is introduced from above or below the substrates as they are transferred down the length of the coating chamber).  
Claim 10 – Lindner ‘234 discloses the coating apparatus according to claim 1, wherein the coating apparatus comprises an inlet for fresh air situated between the outlet of the coating tunnel and a last loop introducing or reintroducing the carrier gas loaded with the coating chemical compound into the coating tunnel through a jet slot (Figure 9 and Column 9 Lines 6-9 and 17-20; if one blower introduces air, all blowers which handle any portion of that blown stream necessarily serve to introduce air through them).  
Claim 11 – Lindner ‘234 teaches the coating apparatus according to claim 1, wherein the coating apparatus comprises an exhaust (Column 9 Lines 49-53).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lindner ‘234.
Claim 1 – As discussed above, Examiner holds that Lindner ‘234 anticipates every limitation of Claim 1, as Lindner ‘234 discloses the T-connections (held as analogous to the separator as claimed) as separate and distinct elements from “appropriate conduits” at Column 10 Lines 13-21.  In the alternative, Examiner holds that if the T-connections are instead considered as continuous or non-separate elements with the conduits otherwise disclosed, it would be prima facie obvious to provide the T-connections as separate pieces separate from the disclosed conduits in view of MPEP 2144.04(V)C.  All other limitations of Claim 1 remain met by Lindner ‘234 as discussed above.
Claims 3-8, 10, and 11 – All limitations of these claims remain met by Lindner ‘234 as met above with the incorporation of the alternative interpretation wherein a separate separator element is held to be prima facie obvious instead of anticipated.

Response to Arguments
In view of the amendment to Claim 1, Examiner has applied an alternative rejection for all claims over Lindner ‘234 based on 35 U.S.C. 103; if the T-connections of Lindner ‘234 are not separate construction elements commensurate with Claim 1, Examiner holds that it would be obvious to render them as separate elements as discussed above.
Applicant's arguments filed 21 MAR 2022 have been fully considered but they are not persuasive.
Applicant argues (Pages 5-7) that the amendment to Claim 1 overcomes the Lindner ‘234 reference.  Examiner respectfully disagrees for the reasons cited in the rejection of Claim 1, incorporating the amendments presented in the most recent Response.
Applicant’s argument regarding the functions of separators and connectors has been considered.  Examiner notes that the T-connectors on the outlet side of the blowers (e.g. with regards to the blower in loop C, the T-connection to the lower right side of blower 316 and NOT the T-connection directly above blower 316) takes one stream of gas coming from the blower and splits it into two separate gas streams (with regards to Figure 9, the leftmost and rightmost loop elements disclosed in the tunnel are both part of loop C),  Therefore, the cited T-connector serves the function of a separator commensurate with Applicant’s invention as presently claimed.
Regarding Applicant’s argument that the gas flows exiting the separator do not have different directions relative to the movement of the containers on the conveyor belt, Examiner notes that the T-connectors downstream of the blowers in Figure 9 produce gas streams that, when they are reintroduced to the coating tunnel, have opposite direction of motion perpendicular to the movement of containers on the conveyor belt.  With regards to loop C in Figure 9, the right-hand loop that enters upstream produces a gas stream that enters the coating tunnel flowing upwards perpendicular to the conveyor belt, while the left-hand loop that enters furthest downstream produces a gas stream that enters the coating tunnel flowing downwards perpendicular to the conveyor belt.  Therefore, while both flows are indeed perpendicular to the conveyor belt (and by definition different to the direction of motion of the conveyor belt and containers thereon), they are opposite in direction to each other, and therefore also different from each other.
Applicant argues (Pages 5-6) that Lindner ‘234 does not teach or suggest the claimed separator with the recited contingent limitations.  Examiner respectfully disagrees for the reasons cited above.
Applicant argues (Page 6) that if Claim 1 is novel over Lindner ‘234, claims dependent from Claim 1 are also novel over Lindner ‘234 for at least the same reason(s).  Examiner maintains that Claim 1 is not novel over Lindner ‘234 for the reasons discussed above.  Insofar as the claims are newly rejected under an obviousness argument, Examiner further notes that Claim 1 is not non-obvious over Lindner ‘234 for the reasons discussed above.
Applicant presents no separate arguments for patentability of any of the dependent claims other than the alleged novelty of Claim 1.  As this argument has been addressed above, Examiner maintains the rejection of the dependent claims for the reasons presented above.  Insofar as the claims are newly rejected under an obviousness argument, this argument applies mutatis mutandis to the corresponding argument for claims dependent from a non-obvious Claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL G MILLER/             Examiner, Art Unit 1712